Response After Non-Final Office Action
This Office action is in response to the arguments/remarks filed on 7/15/2022. 
Claims 1-19 are pending in the application.
Claims 1-19 are rejected.
Claims 1-15 are currently amended.
Claims 16-19 are new.
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The applicant's arguments filed July 15, 2022 have been fully considered 
and are respectfully found persuasive in part and unpersuasive in part. 
The applicant argues the following:
[1] Abstract objection has been overcome by amendment.

[2] Claim objections have been overcome by amendment.

[3] 112 rejection has been overcome by amendment.

[4] Barthe fails to disclose
(i) a back-matching layer having an acoustic impedance less than the impedance of the transducer layer as recited in claims 1 and 9; and 
(ii) a transducer layer having a thickness greater than a ¼ of the wavelength of the ultrasound waves the assembly is configured to
generate, as recited in claim 1, and particularly a thickness of ½ of the wavelength of the ultrasound waves the assembly is configured to generate as recited in claim 2.

[5] Barthe describes making the thickness of back matching layer 120
and the frontal matching layers 112,114 one-quarter of the wavelength (see col. 4, 1, 5-6 and 52-53) and act on the impedance of the back matching layer and the backing as discussed in col. 6 of Barthe. By contrast, the claim 1 requires a particular thickness of the piezoelectric or transducer layer, and requires the impedance of the back-matching layer to be less than the impedance of the transducer layer.

[6] The matching layer recited in claim 5 of Eckert is not a back-matching layer as claimed. Instead, the matching layer (3) is disposed in front of the sensor element 2 that serves for transmission and reception of ultrasonic pulses, as clearly shown in Eckert, Fig. 2, and therefore has nothing whatsoever to do with controlling the density of the material forming the back-matching layer of a transducer assembly as claimed.

Regarding [1], the examiner respectfully thanks the applicant for the amendment and has withdrawn the objection to the abstract. 
Regarding [2], the examiner respectfully thanks the applicant for the amendment. A few more informalities need to be addressed and have been noted below under Claim Objections. 
Regarding [3], the examiner respectfully thanks the applicant for the amendment. In Claim 6 and 11, “the like” lacks antecedent basis as noted below. 
Regarding [4], the examiner respectfully disagrees. First, Barthe discloses (i) the back-matching layer (Figs. 1-2, 120) has an impedance (Figs. 1-2, 6.85 MRayl; [Column 6, line 3]) less than (Figs. 1-2; [Column 4, lines 58-59] – “For greater bandwidth, the back matching layer's 120 impedance is suitably reduced.”) the acoustic impedance (Figs. 1-2; [Column 4, lines 2-10]) of the transducer layer (Figs. 1-2, 110). The language of “less than” is broad. Second, Barthe discloses (ii) the transducer layer (Figs. 1-2, 110) has a thickness that is half of the wavelength (Figs. 1-2; [Column 3, lines 21-24] – “The channels between the transduction elements 110A-C in the present embodiment are suitably 0.8 mil to 2 mil wide and one-half to one and a half acoustic wavelengths apart.”). The claimed “half” falls within the range disclosed by Barthe. While the applicant is correct in noting the distinction between the channels and the transducer elements, the statement cited discloses the thickness of the transducer elements because it is a transducer element that sits between channels and the disclosure relates the measure between channels or the measure that sets the channels “apart” which in Figures 1 and 2, is disclosed to be the thickness of a transducer element 110. Hence, Barthe is not silent on the thickness of the transducer elements or the channels. Lastly, whether the drawings are drawn to scale or not is unclear, but the rejection does not rely on the scale of the figures, but rather on the textual disclosure.
Regarding [5], the examiner respectfully disagrees because Barthe discloses both that (a) the back-matching layer (Figs. 1-2, 120) has an impedance (Figs. 1-2, 6.85 MRayl; [Column 6, line 3]) less than (Figs. 1-2; [Column 4, lines 58-59] – “For greater bandwidth, the back matching layer's 120 impedance is suitably reduced.”) the acoustic impedance (Figs. 1-2; [Column 4, lines 2-10]) of the transducer layer (Figs. 1-2, 110) and that (b) the transducer layer (Figs. 1-2, 110) has a thickness greater than a 1/4 of the wavelength of the ultrasound waves (Figs. 1-2; [Column 3, lines 21-24] – “The channels between the transduction elements 110A-C in the present embodiment are suitably 0.8 mil to 2 mil wide and one-half to one and a half acoustic wavelengths apart.”) the assembly (Figs. 1-2, 100) is configured to generate (Figs. 1-2; [Abstract]). Whether Barthe discloses more than what is claimed is not at issue. Prior art can disclose more than what is claimed. It is not a claimed limitation that the back matching layer and the frontal matching layers must have a specific thickness or that the frontal matching layers cannot ever act on the impedance of the back matching layer and the backing.   
Regarding [6], the examiner respectfully disagrees because Barthe discloses the back-matching layer (Figs. 1-2, 120). Barthe in combination with Eckert teaches air bubble-glass microspheres ([Claim 5] – “The ultrasonic transducer as claimed in claim 1, in which the matching layer (3) consists of an epoxy resin filled with hollow glass spheres having a density of 0.4 g/cm3 to 0.6 g/cm3, an acoustic impedance of about 11·105 kg/s m2, and a low coefficient of thermal expansion of about 25·10-6 1/K.”) or thermic expandable particles to control the density ([Claim 5]) of the material forming the back-matching layer ([Claim 5]). The applicant claims that a structure formed using air bubble-glass microspheres has the effect of controlling the density of the material formed. Eckert teaches a material formed using air bubble-glass microspheres, and therefore, Barthe in combination with Eckert teaches the claimed structure.

DETAILED ACTION
Claim Objections
Claims 1, 3, 7, 9, 12, and 15-19 are objected to because of the following 
informalities: 
Claim 1
“the assembly” should be --the transducer assembly--
Claim 3
“the coupling zone” should be --the zone--
“the one or more front matching layers” should be --the one or more front acoustic matching layers--
Claim 7
“the impedance” should be --an impedance--
Claim 9
“process” should be --a process--
Claims 9 and 12
 “the acoustic impedance” should be --an acoustic impedance--
Claim 12
“mixing the back-matching material with the air bubble-glass microspheres or the thermo-expandable microcapsules.” should be --mixing the back-matching material with the air bubble-glass microspheres or the thermo-expandable microcapsules;--
Claims 15-16
“the density” should be --a density--
Claim 16
“the material” should be --a material--
Claim 17
 “the microspheres/microcapsules” should be --the air bubble-glass microspheres or the thermo-expandable microcapsules--

Claim 18
“the assembly” should be --the transducer assembly--
“to generate;” should be --to generate.--
Claim 19
“the assembly” should be --the transducer assembly--
“to generate” should be --to generate.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 11 are rejected under 35 U.S.C. 112, second paragraph, as being 
indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  
In claims 6 and 11, it is not clear how much “the like” includes or exclude. Absent clarification of the bounds of “the like,” the claim language is indefinite.
Claims 6 and 11 recite the limitation “the like.”  There is insufficient antecedent 
basis for this limitation in the claims.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-11, and 18-19 are rejected under AIA  35 U.S.C. 102(a)(1) as 
being anticipated by Barthe et al. (U.S. Patent No. 6,049,159; hereinafter “Barthe”).
Regarding claim 1, Barthe discloses a transducer assembly (Figs. 1-2, 100) operable to transmit ultrasonic energy (Figs. 1-2; [Abstract]; [Column 1, lines 6-8]; [Column 2, lines 63-66]; [Claims 1, 13-14, and 17]) in a desired direction (Figs. 1-2; [Abstract]) towards (Figs. 1-2; [Abstract]) a zone (Figs. 1-2, zone in direction of propagation; [Abstract]) adapted (Figs. 1-2; [Abstract]) to be acoustically coupled (Figs. 1-2; [Abstract]) to an object or area of interest (Figs. 1-2; [Column 1, lines 14-15]), the assembly (Figs. 1-2, 100) comprising: a) a transducer layer (Figs. 1-2, 110); b) a backing layer (Figs. 1-2, 122) disposed behind (Figs. 1-2) said transducer layer (Figs. 1-2, 110) with respect to the desired direction (Figs. 1-2; [Abstract]); c) a back-matching layer (Figs. 1-2, 120) disposed between (Figs. 1-2) the transducer layer (Figs. 1-2, 110) and the backing layer (Figs. 1-2, 122) to reflect towards (Figs. 1-2; [Abstract]) said transducer layer (Figs. 1-2, 110) part of the ultrasonic energy (Figs. 1-2; [Abstract]; [Column 1, lines 6-8]; [Column 2, lines 63-66]; [Claims 1, 13-14, and 17]) directed from (Figs. 1-2; [Abstract]) the transducer layer (Figs. 1-2, 110) to the backing layer (Figs. 1-2, 122), wherein the backing layer (Figs. 1-2, 122) has an acoustic impedance (Figs. 1-2, 10 MRayl; [Column 6, line 5]) higher than ([Column 6, line 5]) the acoustic impedance (Figs. 1-2, 6.85 MRayl; [Column 6, line 3]) of the back-matching layer (Figs. 1-2, 120), the back-matching layer (Figs. 1-2, 120) has an impedance (Figs. 1-2, 6.85 MRayl; [Column 6, line 3]) less that (Figs. 1-2; [Column 4, lines 58-59] – “For greater bandwidth, the back matching layer's 120 impedance is suitably reduced.”) the impedance (Figs. 1-2; [Column 4, lines 2-10]) of the transducer layer (Figs. 1-2, 110) and the transducer layer (Figs. 1-2, 110) has a thickness greater than a 1/4 of the wavelength of the ultrasound waves (Figs. 1-2; [Column 3, lines 21-24] – “The channels between the transduction elements 110A-C in the present embodiment are suitably 0.8 mil to 2 mil wide and one-half to one and a half acoustic wavelengths apart.”) the assembly (Figs. 1-2, 100) is configured to generate (Figs. 1-2; [Abstract]).  
Regarding claim 2, Barthe discloses probe according to claim 1, wherein the transducer layer (Figs. 1-2, 110) has a thickness that is half of the wavelength (Figs. 1-2; [Column 3, lines 21-24] – “The channels between the transduction elements 110A-C in the present embodiment are suitably 0.8 mil to 2 mil wide and one-half to one and a half acoustic wavelengths apart.”).  
Regarding claim 3, Barthe discloses probe according to claim 1, wherein the transducer assembly (Figs. 1-2, 100) comprises one or more front acoustic matching layers (Figs. 1-2, 112/114) arranged as a stack (Figs. 1-2) starting from the transducer layer (Figs. 1-2, 110) towards (Figs. 1-2; [Abstract]) the coupling zone (Figs. 1-2, zone in direction of propagation; [Abstract]), said front matching layers (Figs. 1-2, 112/114) having a thickness less than half of the wavelength (Figs. 1-2; [Column 4, lines 5-6] – “…each frontal matching layer 112, 114 is suitably one-quarter of a wavelength thick…”), particularly not greater than 1/3 of the wavelength (Figs. 1-2; [Column 4, lines 5-6]), and being configured to compensate (Figs. 1-2; [Column 4, lines 5-6]) for increase in pulse duration of the ultrasound wave (Figs. 1-2; [Column 4, lines 5-6] – “…each frontal matching layer 112, 114 is suitably one-quarter of a wavelength thick based on the desired center frequency and the speed of sound propagation in the material.”) directed towards (Figs. 1-2; [Abstract]) the desired direction (Figs. 1-2; [Abstract]) caused by the low impedance (Figs. 1-2, 6.85 MRayl; [Column 6, line 3]; [Column 4, lines 58-59] – “For greater bandwidth, the back matching layer's 120 impedance is suitably reduced.”) of the back-matching layer (Figs. 1-2, 120).  
Regarding claim 4, Barthe discloses probe according to claim 1, wherein the back-matching layer (Figs. 1-2, 120) has an impedance less than 5 MRayl, particularly between 0.5 and 4 MRayl, typically between 0.6-2 MRayl, more typically between 0.7 and 1 MRayl (Figs. 1-2; [Column 4, lines 60-64] – “This approach can be used for back matching layer acoustic impedances of any value, including impedances exceeding 10 MRayl. Generally, however, the range of impedances for the back matching layer 120 includes 1.5 MRayl to 10 MRayl, and more preferably, 5 MRayl to 9 MRayl.”).  

Regarding claim 5, Barthe discloses probe according to claim 1, wherein the back-matching layer (Figs. 1-2, 120) comprises or is formed by a material having adhesive properties (Figs. 1-2; [Column 4, lines 40-43] – “…the back matching layer 120 may be comprised of any suitable material, like a polymer, for example an epoxy, powder-filled epoxy, porcelain, silicon or silicon glass, quartz glass, polyvinyl chloride, or polyvinylidene fluoride. ”).  
Regarding claim 6, Barthe discloses probe according to claim 1, wherein the back-matching layer (Figs. 1-2, 120) comprises a polymer such as epoxy, powder/particle filled epoxy, polyurethanes, acrylics or the like (Figs. 1-2; [Column 4, lines 40-43] – “…the back matching layer 120 may be comprised of any suitable material, like a polymer, for example an epoxy, powder-filled epoxy, porcelain, silicon or silicon glass, quartz glass, polyvinyl chloride, or polyvinylidene fluoride. ”).  
Regarding claim 9, Barthe discloses process for manufacturing a transducer assembly (Figs. 1-2, 100) operable to transmit ultrasonic energy (Figs. 1-2; [Abstract]; [Column 1, lines 6-8]; [Column 2, lines 63-66]; [Claims 1, 13-14, and 17]) in a desired direction (Figs. 1-2; [Abstract]) towards a zone (Figs. 1-2, zone in direction of propagation; [Abstract]) adapted (Figs. 1-2; [Abstract]) to be acoustically coupled (Figs. 1-2; [Abstract]) to an object or area of interest (Figs. 1-2; [Column 1, lines 14-15]), the process comprising: - providing a transducer layer (Figs. 1-2, 110); - providing a backing layer (Figs. 1-2, 122);  - providing a back-matching material (Figs. 1-2, 120) having acoustic impedance (Figs. 1-2, 6.85 MRayl; [Column 6, line 3]) less than (Figs. 1-2; [Column 4, lines 58-59] – “For greater bandwidth, the back matching layer's 120 impedance is suitably reduced.”) the acoustic impedance (Figs. 1-2; [Column 4, lines 2-10]) of the transducer layer (Figs. 1-2, 110); - direct casting (Figs. 1-2; [Column 5, lines 8-17] – “A transducer 100 according to various aspects of the present invention may be created and assembled in any suitable manner…For example, the forward frontal matching layer 112 is suitably cast, then cut and ground to the desired dimensions.…in a similar manner, suitably cast on top of the forward frontal matching layer 112,…”) the back-matching material (Figs. 1-2, 120) either on the backing layer (Figs. 1-2, 122) to realize a back-matching/backing subassembly (Figs. 1-2, 120 and 122 in combination) or on the transducer layer (Figs. 1-2, 110) to realize a transducer/back-matching subassembly (Figs. 1-2, 110 and 120 in combination); - bonding (Figs. 1-2; [Column 5, lines 24-25] – “The plated transduction material is suitably then bonded to the frontal matching layers (step 314).”) either the transducer layer (Figs. 1-2, 110) with the back-matching/backing subassembly (Figs. 1-2, 120 and 122 in combination) or the transducer/back-matching subassembly (Figs. 1-2, 110 and 120 in combination) with the backing layer (Figs. 1-2, 122).  
Regarding claim 10, Barthe discloses process according to claim 9, further comprising: - preparing the surface (Figs. 1-2, surface of 110 or 122) of the transducer layer (Figs. 1-2, 110) or of the backing layer (Figs. 1-2, 122) for wettability increase and adhesion enhancement (Figs. 1-2; [Column 5, lines 24-27] – “The plated transduction material is suitably then bonded to the frontal matching layers (step 314), for example with conductive epoxy or other suitable electrically conductive materials,…”) of the back-matching material (Figs. 1-2, 120) or transducer layer (Figs. 1-2, 110); - grinding (Figs. 1-2; [Column 5, lines 8-14] – “A transducer 100 according to various aspects of the present invention may be created and assembled in any suitable manner…For example, the forward frontal matching layer 112 is suitably cast, then cut and ground to the desired dimensions.”) of the back-matching material (Figs. 1-2, 120) to a pre-determined thickness (Figs. 1-2; [Column 5, lines 8-14]).  
Regarding claim 11, Barthe discloses process according to claim 9, wherein the back-matching layer (Figs. 1-2, 120) comprises one or more polymers, particularly epoxies, polyurethanes, acrylics or the like (Figs. 1-2; [Column 4, lines 40-43] – “…the back matching layer 120 may be comprised of any suitable material, like a polymer, for example an epoxy, powder-filled epoxy, porcelain, silicon or silicon glass, quartz glass, polyvinyl chloride, or polyvinylidene fluoride.”).  
Regarding claim 18, Barthe discloses the process according to claim 9, wherein the providing a transducer layer step (Figs. 1-2, 110 step) further comprises providing a transducer layer (Figs. 1-2, 110) having a thickness greater than a 1/4 of the wavelength of the ultrasound waves  (Figs. 1-2; [Column 3, lines 21-24] – “The channels between the transduction elements 110A-C in the present embodiment are suitably 0.8 mil to 2 mil wide and one-half to one and a half acoustic wavelengths apart.”) the assembly (Figs. 1-2, 100) is configured to generate (Figs. 1-2; [Abstract]); 
Regarding claim 19, Barthe discloses the process according to claim 9, the providing a transducer layer step  (Figs. 1-2, 110 step) further comprises providing a transducer layer (Figs. 1-2, 110) having a thickness of 1/2 of the wavelength of the ultrasound waves (Figs. 1-2; [Column 3, lines 21-24] – “The channels between the transduction elements 110A-C in the present embodiment are suitably 0.8 mil to 2 mil wide and one-half to one and a half acoustic wavelengths apart.”) the assembly (Figs. 1-2, 100) is configured to generate (Figs. 1-2; [Abstract])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being 
unpatentable over Barthe in view of Eckert (U.S. Patent No. 5,664,456; hereinafter “Eckert”).
Regarding claim 7, Barthe teaches a transducer assembly (Figs. 1-2, 100) operable to transmit ultrasonic energy (Figs. 1-2; [Abstract]; [Column 1, lines 6-8]; [Column 2, lines 63-66]; [Claims 1, 13-14, and 17]) in a desired direction (Figs. 1-2; [Abstract]) towards (Figs. 1-2; [Abstract]) a zone (Figs. 1-2, zone in direction of propagation; [Abstract]) adapted (Figs. 1-2; [Abstract]) to be acoustically coupled (Figs. 1-2; [Abstract]) to an object or area of interest (Figs. 1-2; [Column 1, lines 14-15]), the assembly (Figs. 1-2, 100) comprising: a) a transducer layer (Figs. 1-2, 110); b) a backing layer (Figs. 1-2, 122) disposed behind (Figs. 1-2) said transducer layer (Figs. 1-2, 110) with respect to the desired direction (Figs. 1-2; [Abstract]); c) a back-matching layer (Figs. 1-2, 120) disposed between (Figs. 1-2) the transducer layer (Figs. 1-2, 110) and the backing layer (Figs. 1-2, 122) to reflect towards (Figs. 1-2; [Abstract]) said transducer layer (Figs. 1-2, 110) part of the ultrasonic energy (Figs. 1-2; [Abstract]; [Column 1, lines 6-8]; [Column 2, lines 63-66]; [Claims 1, 13-14, and 17]) directed from (Figs. 1-2; [Abstract]) the transducer layer (Figs. 1-2, 110) to the backing layer (Figs. 1-2, 122), wherein the back-matching layer (Figs. 1-2, 120) has an impedance (Figs. 1-2, 6.85 MRayl; [Column 6, line 3]) less that (Figs. 1-2; [Column 4, lines 58-59] – “For greater bandwidth, the back matching layer's 120 impedance is suitably reduced.”) the impedance (Figs. 1-2; [Column 4, lines 2-10]) of the transducer layer (Figs. 1-2, 110). Barthe does not teach air bubble/glass microspheres or thermic expandable particles to control the density of the material forming the back-matching layer.  
Eckert, however, does teach air bubble/glass microspheres ([Claim 5] – “The ultrasonic transducer as claimed in claim 1, in which the matching layer (3) consists of an epoxy resin filled with hollow glass spheres having a density of 0.4 g/cm3 to 0.6 g/cm3, an acoustic impedance of about 11·105 kg/s m2, and a low coefficient of thermal expansion of about 25·10-6 1/K.”) or thermic expandable particles to control the density ([Claim 5]) of the material forming the back-matching layer ([Claim 5]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Barthe to include the features of Eckert because it would provide high chemical resistance and a small diameter thereby increasing the temperature range over which it can be used.
Regarding claim 12, Barthe teaches process for manufacturing a transducer assembly (Figs. 1-2, 100) operable to transmit ultrasonic energy (Figs. 1-2; [Abstract]; [Column 1, lines 6-8]; [Column 2, lines 63-66]; [Claims 1, 13-14, and 17]) in a desired direction (Figs. 1-2; [Abstract]) towards a zone (Figs. 1-2, zone in direction of propagation; [Abstract]) adapted (Figs. 1-2; [Abstract]) to be acoustically coupled (Figs. 1-2; [Abstract]) to an object or area of interest (Figs. 1-2; [Column 1, lines 14-15]), the process comprising: - providing a transducer layer (Figs. 1-2, 110); - providing a backing layer (Figs. 1-2, 122); - providing a back-matching material (Figs. 1-2, 120) having acoustic impedance (Figs. 1-2, 6.85 MRayl; [Column 6, line 3]) less than (Figs. 1-2; [Column 4, lines 58-59] – “For greater bandwidth, the back matching layer's 120 impedance is suitably reduced.”) the acoustic impedance (Figs. 1-2; [Column 4, lines 2-10]) of the transducer layer (Figs. 1-2, 110); - direct casting the back-matching material (Figs. 1-2, 120) either on the backing layer (Figs. 1-2, 122) to realize a back-matching/backing subassembly or on the transducer layer (Figs. 1-2, 110) to realize a transducer/back-matching subassembly; - bonding either the transducer layer (Figs. 1-2, 110) with the back-matching/backing subassembly or the transducer/back-matching subassembly with the backing layer (Figs. 1-2, 122).  Barthe does not teach - providing air bubble/glass microspheres or thermo-expandable microcapsules; - adding the microspheres/microcapsules to the back-matching material; - mixing the back-matching material with the microspheres/microcapsules.
Eckert, however, does teach - providing air bubble/glass microspheres ([Claim 5]) or thermo-expandable microcapsules; - adding the microspheres/microcapsules ([Claim 5]) to the back-matching material ([Claim 5]); - mixing the back-matching material with the microspheres/microcapsules ([Claim 5] – “The ultrasonic transducer as claimed in claim 1, in which the matching layer (3) consists of an epoxy resin filled with hollow glass spheres having a density of 0.4 g/cm3 to 0.6 g/cm3, an acoustic impedance of about 11·105 kg/s m2, and a low coefficient of thermal expansion of about 25·10-6 1/K.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Barthe to include the features of Eckert because it would provide high chemical resistance and a small diameter thereby increasing the temperature range over which it can be used.
Regarding claim 13, Barthe as modified teaches process according to claim 12, further comprising curing (Figs. 1-2; [Column 5, lines 8-14] – “A transducer 100 according to various aspects of the present invention may be created and assembled in any suitable manner…If necessary, each frontal matching layer 112, 114 is allowed to cure.”) the back-matching material (Figs. 1-2, 120) or the back-matching/backing subassembly (Figs. 1-2, 120 and 122 in combination) or the transducer/back-matching subassembly (Figs. 1-2, 110 and 120 in combination) to control (Figs. 1-2; [Column 4, lines 58-59] – “For greater bandwidth, the back matching layer's 120 impedance is suitably reduced.”) the acoustic impedance (Figs. 1-2, 6.85 MRayl; [Column 6, line 3]) of the back-matching material (Figs. 1-2, 120).  
Regarding claim 16, Barthe teaches transducer assembly according to claim 1, wherein the back-matching layer (Figs. 1-2, 120). Barthe does not teach air bubble-glass microspheres or thermic expandable particles to control the density of the material forming the back-matching layer.  
Eckert, however, does teach air bubble-glass microspheres ([Claim 5] – “The ultrasonic transducer as claimed in claim 1, in which the matching layer (3) consists of an epoxy resin filled with hollow glass spheres having a density of 0.4 g/cm3 to 0.6 g/cm3, an acoustic impedance of about 11·105 kg/s m2, and a low coefficient of thermal expansion of about 25·10-6 1/K.”) or thermic expandable particles to control the density ([Claim 5]) of the material forming the back-matching layer ([Claim 5]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Barthe to include the features of Eckert because it would provide high chemical resistance and a small diameter thereby increasing the temperature range over which it can be used.
Regarding claim 17, Barthe teaches the process according to claim 9. Barthe does not teach - providing air bubble-glass microspheres or thermo-expandable microcapsules; - adding the microspheres/microcapsules to the back-matching material; - mixing the back-matching material with the microspheres/microcapsules.
Eckert, however, does teach - providing air bubble-glass microspheres ([Claim 5]) or thermo-expandable microcapsules; - adding the microspheres/microcapsules ([Claim 5]) to the back-matching material ([Claim 5]); - mixing the back-matching material with the microspheres/microcapsules ([Claim 5] – “The ultrasonic transducer as claimed in claim 1, in which the matching layer (3) consists of an epoxy resin filled with hollow glass spheres having a density of 0.4 g/cm3 to 0.6 g/cm3, an acoustic impedance of about 11·105 kg/s m2, and a low coefficient of thermal expansion of about 25·10-6 1/K.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Barthe to include the features of Eckert because it would provide high chemical resistance and a small diameter thereby increasing the temperature range over which it can be used.
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable 
over Barthe in view of Eckert and futher in view of Smith et al. (WO Publication No. 2005/084614; hereinafter “Smith”).
Regarding claim 8, Barthe as modified teaches probe according to claim 7. Barthe does not teach the thermic expandable particles comprise bubbles encapsulating liquid hydrocarbon in shells of thermoplastic resin like VCl2-AN copolymer or AN copolymer.
Smith, however, does teach the thermic expandable particles comprise bubbles encapsulating liquid hydrocarbon in shells of thermoplastic resin like VCl2-AN copolymer or AN copolymer ([Page 18] – “These microspheres may be produced from any nontoxic and non-irritant thermoplastic materials. Polymers or copolymers of acrylonitrile or of vinylidene chloride may be used…The internal cavity of expanded hollow microspheres contains a gas, which can be a hydrocarbon such as isobutane or isopentane or alternatively air...low density microspheres can be added…to improve vibrational stability.”).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Barthe to include the features of Eckert and Smith because it would provide high chemical resistance and a small diameter thereby increasing the temperature range over which it can be used and it would stabilize particle vibration thereby improving the material’s stability.
Regarding claim 14, Barthe as modified teaches process according to claim 12.  Barthe does not teach the microcapsules encapsulate liquid low-boiling-point hydrocarbon in shells of thermoplastic resin like VCI2-AN copolymer or AN copolymer. 
Smith, however, does teach the microcapsules encapsulate liquid low-boiling-point hydrocarbon in shells of thermoplastic resin like VCI2-AN copolymer or AN copolymer ([Page 18] – “These microspheres may be produced from any nontoxic and non-irritant thermoplastic materials. Polymers or copolymers of acrylonitrile or of vinylidene chloride may be used…The internal cavity of expanded hollow microspheres contains a gas, which can be a hydrocarbon such as isobutane or isopentane or alternatively air...low density microspheres can be added…to improve vibrational stability.”).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Barthe to include the features of Eckert and Smith because it would provide high chemical resistance and a small diameter thereby increasing the temperature range over which it can be used and it would stabilize particle vibration thereby improving the material’s stability.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Barthe 
in view of Eckert and further in view of Tsai (U.S. Publication No. 2017/0323133; hereinafter “Tsai”).
Regarding claim 15, Barthe as modified teaches process according to claim 12, wherein curing is performed at a temperature (Figs. 1-2; [Column 5, lines 8-14] – “A transducer 100 according to various aspects of the present invention may be created and assembled in any suitable manner…If necessary, each frontal matching layer 112, 114 is allowed to cure.”) and the acoustic impedance (Figs. 1-2; [Column 6, line 3]) of the back-matching material (Figs. 1-2, 120). Barthe does not teach an acoustic impedance less than 1 MRayl, typically between 0.6-0.9 MRayl, more typically between 0.7-0.9 MRayl and the microcapsules to expand from 50 to 100 times their original volume to bring the density of the back-matching material less than 0.6 g/cm3, typically in the range 0.3-0.5 g/cm3, more typically equal or less than 0.4 g/cm3.
Eckert, however does teach the microcapsules to expand from 50 to 100 times ([Claim 5]) their original volume ([Claim 5]) to bring the density ([Claim 5]) of the back-matching material ([Claim 5]) less than 0.6 g/cm3 ([Claim 5]), typically in the range 0.3-0.5 g/cm3 ([Claim 5]), more typically equal or less than 0.4 g/cm3 ([Claim 5] – “The ultrasonic transducer as claimed in claim 1, in which the matching layer (3) consists of an epoxy resin filled with hollow glass spheres having a density of 0.4 g/cm3 to 0.6 g/cm3, an acoustic impedance of about 11·105 kg/s m2, and a low coefficient of thermal expansion of about 25·10-6 1/K.”).
Furthermore, Tsai teaches an acoustic impedance less than 1 MRayl, typically between 0.6-0.9 MRayl, more typically between 0.7-0.9 MRayl ([0053] – “…the platen layer 116 can comprise various materials having an acoustic impedance in the range between 0.8 to 4 MRayl…”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Barthe to include the features of Eckert and Tsai because it would provide high chemical resistance and a small diameter thereby increasing the temperature range over which it can be used and it would provide similar acoustic impedance between layers thereby improving the propagation efficiency of the acoustic wave.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837